1    Erin Lane WSBA 42504                                         Honorable Christopher M. Alston
     Washington Law Group, PLLC                                   Chapter 13
2
     10700 Meridian Ave N Ste 109                                 Hearing Date 4/24/2020 9:30 am
3    Seattle, WA 98133                                            Response Date: 4/17/2020
     Tel. 206.624.3644                                            Location:     Seattle, 7206
4    FAX 206.400.7919
5

6

7

8                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
9

10   In re:                                              Case No.: 19-10862
11   LINDA PARKER,
                                                         DECLARATION OF DAVID PARKER
12
                        Debtor.
13

14
              I, am David Parker. I am the son of the debtor Linda Parker. I declare under penalty of
15

16
     perjury the following is true and correct.

17                      My mother received the paperwork dismissing the bankruptcy (chapter 13) and
18   thought the bankruptcy was done and so thought she was able to sell the house. What she didn't
19
     realize was the paperwork was dismissing the Chapter 13 in leu of the chapter 7. It was not until
20
     Erin Lane notified us that the trustee wanted us to remove the house from the market that we
21

22
     knew any differently. I immediately got ahold of Erin and she explained that the bankruptcy was

23   not finalized. I then had my mom send me what she received from the court and realized that she
24   had misunderstood what she received and there was a mistake on her part. I explained to her that
25
     the bankruptcy was not done and we needed to pull the house off of the market immediately. We
26
     immediately contacted the realtor, mid November or early December if I recall correctly, and let
27

28
     them know we had misunderstood the situation with the court and that the listing for the house


      DECLARATION - 1                                                       Washington Law Group, PLLc
                                                                            10700 Meridian Ave N Ste 109
                                                                            Seattle, WA 98133
                                                                            P 0 206.624.3644
      Case 19-10862-CMA             Doc 60    Filed 04/21/20   Ent.         F – 206
                                                                      04/21/20       400 7919
                                                                                08:28:34        Pg. 1      of 4
1    needed to be removed. We again followed up in January, after the holidays to make sure this
2
     happened. We were told we needed to sign some paperwork to get it removed which was done
3
     1/31/2020. I had been traveling on business and had instructed my mom to do nothing going
4
     forward without my review so that we could make sure we were complying with the courts.
5

6    (please see attached document)

7

8
                       Today, I spoke to the listing agent and she told me she removed the listing
9
     several months ago and she doesn't know why the trustee would think it is temporarily removed.
10
     She was going immediately to make sure it was removed and was going to follow up with the
11

12   NWMLS to see what's going on. We are not clear on why there was a delay in the first place or

13   why the listing still appears but we have worked in earnest to make sure it was removed in
14
     compliance with what's being asked. Despite the Trustees assertion that we did not act in good
15
     faith, once we realized the misunderstanding, we have done everything we can to make sure we
16
     are complying with what has been asked of us.
17

18                     Any proceeds from the sale of the house if we were able to sell it were originally

19   intended to be used in the purchase of a new residence for my mother in a retirement community
20
     in Arizona. Unfortunately, those potential proceeds are rapidly diminishing due to interest and
21
     Fee's that are accumulating because this is taking so long. We intend to take whatever proceeds
22
     we may receive and apply that to a new dwelling if possible or leverage it to care for my mothers
23

24   needs (residence, prescriptions, etc for as long as possible.

25                     My mothers is also currently caring for my adult sister who has disabilities of her
26
     own and is currently not able to work. Both have diabetes as well. My Mom is currently
27

28



     DECLARATION - 2                                                           Washington Law Group, PLLc
                                                                               10700 Meridian Ave N Ste 109
                                                                               Seattle, WA 98133
                                                                               P 0 206.624.3644
      Case 19-10862-CMA             Doc 60     Filed 04/21/20     Ent.         F – 206
                                                                         04/21/20       400 7919
                                                                                   08:28:34        Pg. 2      of 4
1    receiving $1,937.72 with Social Security and the remainder of my father benefits. That is her
2
     only income.
3
                       Her is a list of some of her current expenses, that are $1273.47 and are broken out
4
     below.
5

6

7                      Electric - $227 a month
8
                       Water - $79
9
                       food - $272
10
                       Car Insurance - $110
11

12                     Life Insurance - $32.54

13                     garbage - $169
14
                       Internet - $55
15
                       Phone - $80
16
                       Netflix - $14.29
17

18                     Medicare - $2

19                     Prescriptions - $232.64
20

21
              The above doesn't include any cost associated for a residence.
22
                       My mom has not acted in bad faith, she simply misunderstood what was going on
23

24   and once we realized the mistake, we took appropriate actions to comply. She lost her husband,

25   she is the care giver for her disabled daughter and she is living on a very small income. We are
26
     begging the court to let her sell the house and take whatever equity is left to get settled
27
     somewhere and try and get on with her life. This has been very stressful on her and difficult for
28



     DECLARATION - 3                                                           Washington Law Group, PLLc
                                                                               10700 Meridian Ave N Ste 109
                                                                               Seattle, WA 98133
                                                                               P 0 206.624.3644
      Case 19-10862-CMA              Doc 60      Filed 04/21/20   Ent.         F – 206
                                                                         04/21/20       400 7919
                                                                                   08:28:34        Pg. 3      of 4
1    her to deal with. Its creating anxiety, uncertainty, which only adds to the depression of just
2
     having lost her husband.
3
                       I am now managing the process with my mom to make sure there are no more
4
     issues and I will be managing her move into a suitable residence as well as her long term care
5

6    going forward

7           UNDER PENALTY OF PERJURY, I DECLARE I HAVE READ THIS STATEMENT AND

8    TO THE BEST OF MY KNOWLEDGE BELIEVE IT TO BE TRUE.
9
            Dated this _4/21/20__
10
                                                        /s/ David Parker
11                                                      David Parker
                                                        Son of Debtor
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION - 4                                                         Washington Law Group, PLLc
                                                                             10700 Meridian Ave N Ste 109
                                                                             Seattle, WA 98133
                                                                             P 0 206.624.3644
      Case 19-10862-CMA           Doc 60    Filed 04/21/20      Ent.         F – 206
                                                                       04/21/20       400 7919
                                                                                 08:28:34        Pg. 4      of 4
